Exhibit 10.01

FIRST AMENDMENT TO

STOCK PURCHASE AGREEMENT







The FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT is executed as of this 21st day
of September, 2006, by James F. McGee and Linda P. McGee (Seller) and AIMS
WORLDWIDE, INC., a Nevada corporation (“Purchaser).




WITNESSETH




WHEREAS, Seller and Purchaser executed that certain Stock Purchase Agreement
dated July 10, 2006 (“SPA”) pursuant to which Purchaser agreed to purchase, and
Seller agreed to sell, 1,000 shares of Target America, Inc., such shares being
all the issued and outstanding stock of Target America, Inc.; and




WHEREAS, Seller and Buyer now desire to amend certain provisions of the SPA to
extend the closing date as more particularly hereinafter set forth.




NOW THEREFORE, in consideration of the mutual covenants and conditions contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:




1.

Section 11, Closing.

Section 11 is hereby deleted in its entirety and the following substituted in
its place:




The closing deliveries shall take place at the office of AIMS Worldwide, Inc. on
or before October 31st, 2006, or such earlier or later date as the parties
mutually agree. The date, time, place, and actions fixed in accordance with the
provisions of this Section are herein called the “Closing Date.” Notwithstanding
the actual date of closing, the effective date and time of closing shall be
12:01 a.m. on July 31st, 2006.




All dates and time periods in the SPA determined in reference to Closing shall
be amended to reflect the revised Closing Date set forth herein. In addition,
the date referenced in Section 12(d) of the SPA shall be deleted and replaced
with “October 31, 2006”.




2.

Extension Fee; Advance.




a.

Extension Fee.  As consideration for the extension of the Closing Date,
Purchaser shall pay, contemporaneously with the execution hereof by both
parties, $50,000.00 to Seller as an extension fee (the “Extension Fee”). No part
of the Extension Fee shall be refundable in any event other than default by
Seller hereunder. Purchaser expressly acknowledges and agrees that it is not
aware of any default by Seller hereunder as of the date hereof.




b.

Advance.  In addition to the Extension Fee, Purchaser shall, contemporaneously
with the execution hereof by both parties, pay $100,000.00 to Seller as an
advance against the $500,000.00 payment due at Closing (the “Advance”). No part
of the Advance shall be refundable in any event other than default by Seller
hereunder. Purchaser expressly acknowledges and agrees that it is not aware of
any default by Seller hereunder as of the date hereof.








1







--------------------------------------------------------------------------------

3.

Escrowed Documents; Return.

Purchaser has delivered its promissory note and stock certificates to Seller as
required by the terms of the SPA. Both parties have delivered signature pages
and various other documents in anticipation of Closing. All documents, signature
pages, the promissory note and stock certificate, shall be considered held in
escrow pending Closing or termination of the SPA. All escrowed items shall be
returned to the party delivering same in the event Closing does not occur for
any reason.




4.

Conflict; Incorporation SPA.

In the event of any conflict or inconsistency between the terms of the SPA and
this First Amendment, the terms of this First Amendment shall control and govern
the rights and obligations of the parties hereto. In all other respects, the SPA
is hereby republished and reaffirmed in its entirety.




IN WITNESS WHEREOF, the parties hereto have hereunder set their hand and seal
the day and year first above written.




Seller:




/s/ James F. McGee by his true and lawful attorney-in-fact, Quentin R. Corrie

James F. McGee




/s/ Linda P. McGee by his true and lawful attorney-in-fact, Quentin R. Corrie

Linda P. McGee




Purchaser:




AIMS Worldwide, Inc., a Nevada corporation




BY: /s/ Gerald Garcia         

TITLE: President & CEO





2





